TARTER KRINSKY & DROGIN LLP
Attorneys for Deborah J. Piazza, as Chapter 7 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Deborah J. Piazza, Esq.
Jill Makower, Esq.
dpiazza@tarterkrinsky.com
jmakower@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
In re:                                                        :
                                                              :   Chapter 7
POONAM KESWANI,                                               :
                                                              :   Case No.: 20-10315 (JLG)
                                    Debtor.                   :
------------------------------------------------------------- x

                                       DECLARATION OF SERVICE

        Pursuant to the provisions of 28 U.S.C. §1746, Sheree Nobles, declares under the penalty
of perjury, the following to be true and correct:

        I am over the age of eighteen, not a party to the action, and reside in the County of
Fairfield, State of Connecticut.

         On February 22, 2021, I caused to be served a true copy of Notice of Presentment and
Trustee's Application For Entry of An Order, Pursuant To Fed. R. Bankr. P. 2004, Directing
Production of Documents By American Funds Investment Company of America (with Exhibits)
via first-class mail by mailing same in a sealed envelope, with postage prepaid thereon, in a post-
office or official depository of the U.S. Postal Service within the State of New York to the last
known mailing address of the parties listed below:
Poonam Keswani
50 Riverside Blvd
Apt. 10N
New York, NY 10069

Richard C. Morrissey, Esq.
Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014

Dated: Stratford, Connecticut
       February 24, 2021
                                                                      s/ Sheree Nobles
                                                                     Sheree Nobles
{Client/086489/1/02315480.DOCX;1 }                       1
